BLOMMERS, Judge
(dissenting):
I agree that the tenets of paragraph 4-5h of A.F.R. 111-1 were not complied with in this case. See United States v. Campos, 24 M.J. 645 (A.F.C.M.R.1987); United States v. Saulter, 23 M.J. 626 (A.F.C.M.R.1986). I will further presume that said paragraph constitutes a Secretarial statement of the “public interest” or public policy as far as the Air Force is concerned. However, where the provision of the plea agreement in question, even though it may be contrary to the regulation, is shown to have voluntarily originated from the appellant, and the record establishes that the agreement was a product freely conceived by the defense, it need not, in my judgment, invalidate an otherwise proper guilty plea. United States v. Zelenski, 24 M.J. 1 (C.M.A.1987); United States v. Jones, 23 M.J. 305 (C.M.A.1987). Such is the case here. The record clearly indicates that the appellant’s agreement not to contest the legality of any search and seizure originated with the defense, was a free and voluntary decision on the appellant’s part, and was made because, after considerable discussion with counsel, he perceived that it was in his best interests to do so. There being no prejudice to the appellant under these circumstances, I would affirm the findings of guilty and the sentence.